Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This communication is responsive to Amendment, filed 12/17/2020.
 	Claims 1-20 are pending in this application. This action is made Final.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Testardi et al. (US Pat No. 9,372,809), in view of Umberger et al. (US Pat No. 6,898,667). 
As to claims 1, 10, 19, Testardi teaches a method comprises:
	receiving data for storage (i.e. a write request is received from a host client, col. 15, lines 16-16; Fig. 8);
	storing the data (i.e. FIG. 6 conceptually illustrates how the various data storage layers use the local data storage system 670 ... Each of the fingerprint identifiers specifies a data slice in the block, col. 13, lines 47-62) as a plurality of sets of encoded data slices in a affiliated local storage pool of storage units (i.e. Local data storage ... to keep all frequently accessed data within the local data storage, col. 7, lines 46-64);
storing the data (i.e. The cloud storage layer 560 is used to store "cold" data that is rarely accessed. Since it takes time to retrieve data from the off-site data storage provider 591, col. 19, lines 49-64) as another plurality of sets of encoded data slices (i.e. compression, Encryption, Fig. 5) in an affiliated next level storage pool of storage (i.e. The remainder of the data will be stored with a cloud-based data storage provider 491 available on the internet 490, col. 7, lines 46-64) in response to receiving no modification (i.e. keeping unused data slices for a period of time, col. 16, lines 1-17; a counter associated with the data block may be incremented to indicate that the data block has recently been accessed, col. 16, lines 18-27) for the data within a time period (i.e. When the cloud storage layer 560 receives evicted data (data slices in this particular embodiment), the cloud storage layer 560 first prepares that data to be sent to the data storage provider 591, col. 19, line 65 to col. 20, line 13);
	deleting the data (i.e. Once the settlement period expires, the cloud transport interface stage 564 deletes the copy of the data that was placed in the barrier storage area 667. Thus, subsequent read operations must be serviced by requesting the data from the data storage provider 591, col. 21, lines 26-45) from the affiliated local storage pool based on storing the data (i.e. the copy of the data in the barrier section should not be removed until matching checksums have been achieved and the settlement period has expired, col. 21, lines 46-56) as the other plurality of sets encoded data slices in the affiliated next level storage pool (i.e. a barrier stage 563 stores a copy of the compressed and encrypted data in a barrier storage area (667 in FIG. 6) of the local storage system 570. The barrier storage area 667 is used to temporarily store a copy of data that is in the process being transmitted to the data storage provider 591, col. 20, line 56 to col. 21, line 3);
receiving a data retrieval request indicating the data from a requesting entity (i.e. Data read requests are handled by the cloud storage layer 560 in basically the same manner but in reverse order, col. 21, lines 56-65);
	determining whether the data is available from the affiliated local storage pool; (i.e. the cloud storage layer 560 will first attempt to serve a data request using data stored in the barrier storage area 667. If the request cannot be served from data in the barrier storage area 667, the deduplicated storage layer 550 will then send a read request to the cloud data storage provider 591 using the fingerprint as the name of the requested data object, col. 21, lines 57-65);
	retrieving the data (i.e. After receiving a response from the cloud data storage provider 591, the cloud transport interface stage 564 can perform data integrity check on the received data by calculating a checksum on the received data, col. 21, line 66 to col. 22, line 9) from the affiliated next level storage pool in response to determining that the data is not available from the affiliated local storage pool (i.e. When verified data has been received, that verified data is then provided to the encryption stage 562 for decryption. Next, the decrypted data is given to the compression stage 561 where the data is decompressed, col. 22, lines 9-12)ø;
	storing the data (i.e. After requested data has been retrieved, decrypted, and decompressed, the cloud storage layer 560 passes the data back up the request handling stack ... recomputing the fingerprint, col. 22, lines 13-27) in the affiliated local storage pool (i.e. The deduplicated storage layer 550 will receive the data that was fetched from the cloud and place that data back into its duplicated storage area 557, col. 22, lines 18-26); and
	sending the data to the requesting entity (i.e. the data is now available in the duplicated storage area 557 of the local storage system 570, col. 22, lines 18-26).
	Testardi implicitly teach “not modifying” as unused data slices (for a period of time), col. 16, lines 1-17.
Testardi does not specifically state this limitation. 
Umberger teaches this limitation as “has not been updated; have not been written” (i.e. a block of data in the higher performing RAID level that has not been updated within the past 24 hours is considered a demotion candidate, col. 3, lines 9-20; Demotion candidates are generally the least recently updated data blocks in a higher performing RAID level that have not been written to within a certain period of time as determined by a preset threshold value, col. 10, lines 35-48).
It would have been obvious to one of ordinary skill of the art having the teaching of Testardi, Umberger at the time the invention was made to modify the system of Testardi to include the limitations as taught by Umberger. One of ordinary skill in the art would be motivated to make this combination in order to generate demotion candidates that have not been written to within a certain period of time in view of Umberger (col. 10, lines 35-48), as doing so would give the added benefit of utilizing un-updated block of data demoted from the higher performing RAID level to a lower performing RAID level as taught by Umberger (col. 3, lines 9-20).

As to claims 2, 11, Testardi teaches:
	dispersed storage error encoding a data segment of the data to produce a set of encoded data slices of the plurality of sets of encoded data slices (i.e. After storing a copy in the barrier storage area, the compressed & encrypted data is then provided to a cloud transport interface stage 564 that is responsible for transmitting data to the data storage provider 591, col. 21, lines 36-54);
	retrieving the set of encoded data slices from the affiliated next level storage pool (i.e. When verified data has been received, that verified data is then provided to the encryption stage 562 for decryption. Next, the decrypted data is given to the compression stage 561 where the data is decompressed, col. 22, lines 9-12); and
	dispersed storage error decoding the set of encoded data slices to reproduce the data segment of the data to be sent to the requesting entity (i.e. After requested data has been retrieved, decrypted, and decompressed, the cloud storage layer 560 passes the data back up the request handling stack. In one embodiment, the system performs a second data integrity check by recomputing the fingerprint of the decrypted/ decompressed data, col. 22, lines 13-17).

As to claims 3, 12, 20, Testardi teaches determining to delete the data from the affiliated local storage pool based on receiving no modification for the data within the time period, wherein deleting the data from the affiliated local storage pool is further based on determining to delete the data from the affiliated local storage pool (i.e. If checksums are used, the copy of the data in the barrier section should not be removed until matching checksums have been achieved and the settlement period has expired, col. 21, lines 46-56).

As to claims 4, 13, Testardi teaches the affiliated next level storage pool includes a plurality of local storage pools that includes the affiliated local storage pool (i.e. FIG. 6 conceptually illustrates how the various data storage layers use the local data storage system 670, col. 13, lines 47-62).

As to claims 5, 14, Testardi teaches the affiliated next level storage pool includes a plurality of local storage pools that includes the affiliated local storage pool, and wherein another one of the plurality of local storage pools utilized at least one of the storage units of the affiliated local storage pool (i.e. FIG. 6 conceptually illustrates how the various data storage layers use the local data storage system 670, col. 10, lines 16-38).

As to claims 6, 15, Testardi teaches a high-level storage pool includes a plurality of mid-level storage pools that includes the affiliated next level storage pool (i.e. The top layers 531 handle some formalities in processing storage requests. Beneath the formality layers are at least three different layers that actually handle the storage of data, col. 10, lines 16-38).

As to claim 7, 16, Testardi teaches the data is stored as a second other plurality of sets of encoded data slices in the high-level pool in response to receiving no modification for the data within a second time period that is no longer than the time period (i.e. The system may then update some statistics (such as statistics used to determine if the data is hot, warm, or cold) at stage 780 and it is done handling the read request, col. 14, lines 17-27).
Umberger teaches the method of claim 6, wherein the data is stored as a second other plurality of sets of encoded data slices in the high-level pool in response to receiving no modification for the data within a second time period that is no longer than the time period (i.e. Demotion candidates are generally the least recently updated data blocks in a higher performing RAID level that have not been written to within a certain period of time as determined by a preset threshold value, col. 10, lines 35-48).

As to claims 8, 17, Testardi teaches the affiliated local storage pool is associated with active storage requiring a target slice performance level that includes a lowest access latency performance level and an average reliability level, wherein the high level storage pool is associated with inactive storage requiring a target slice performance level that includes allowing a highest access latency performance level and mandating a highest reliability level, and wherein the affiliated next level storage pool is associated with near line storage requiring a target slice performance level including an average access latency performance level and an average reliability level (i.e. Thus, since only a relatively small amount of data stored in a large data storage system is actively used, that limited amount of active data can be stored in a large local data storage (471 and 481) that can be repeatedly accessed at a high data rate and with low latency, col. 8, lines 14-34; there will generally be a larger latency period for any data storage request that requires access to the off-site data storage provider 591, col. 19, lines 49-64; This means that the latency time for read requests that are serviced by the deduplicated storage layer 650 will be higher than the latency time for read requests that are serviced by the linear storage layer 640., col. 19, lines 6-20).

As to claims 9, 18, Testardi teaches the target slice storage performance level includes a security level, and wherein the data is further stored as the other plurality of sets of encoded data slices in the affiliated next level storage pool based on the security level of the data (i.e. The use of prepended encryption information may also be used to help with key management. Encryption keys may be changed on a regular basis to improve the data security, col. 20, lines 46-55).

Response to Arguments
Applicant's arguments with respect to claims 1 - 20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 10:00 AM to 6:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MIRANDA LE/Primary Examiner, Art Unit 2153